Cite as: 561 U. S. ____ (2010)                              1

                             Opinion in Chambers

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 10A298
                                   _________________


   HERB LUX ET AL. v. NANCY RODRIGUES, IN HER

   OFFICIAL CAPACITY AS A MEMBER OF THE VIRGINIA 

            BOARD OF ELECTIONS, ET AL. 

                 ON APPLICATION FOR INJUNCTION
                             [September 30, 2010]

  CHIEF JUSTICE ROBERTS, Circuit Justice.
   Herb Lux has filed with me as Circuit Justice for the
Fourth Circuit an application for an injunction pending
appeal. Lux seeks an injunction requiring the Virginia
State Board of Elections to count signatures that he col
lected in an effort to place himself on the congressional
ballot. The application is denied.
   Lux is an independent candidate for the U. S. House of
Representatives in Virginia’s Seventh Congressional
District. Under Virginia law, an independent candidate
for Congress must obtain 1,000 signatures from voters
registered in the relevant congressional district in order to
appear on the ballot. Va. Code Ann. §24.2–506 (Lexis
2010 Cum. Supp.). That same provision requires, among
other things, that each signature be witnessed by a resi
dent of that district. Ibid.
  Although Lux is a candidate for the Seventh District, he
is a resident of Virginia’s First District. As a result, he
cannot serve as a witness for signatures from Seventh
District residents. Despite that fact, Lux witnessed 1,063
of the 1,224 signatures collected on his behalf. The State
2                    LUX v. RODRIGUES

                     Opinion in Chambers

Board of Elections refused to count those signatures. Lux
unsuccessfully sought an injunction requiring the Board to
do so from the District Court for the Eastern District of
Virginia and from the Court of Appeals for the Fourth
Circuit.
   To obtain injunctive relief from a Circuit Justice, an
applicant must demonstrate that “the legal rights at issue
are ‘indisputably clear.’ ” Turner Broadcasting System, Inc.
v. FCC, 507 U. S. 1301, 1303 (1993) (Rehnquist, C. J., in
chambers) (quoting Communist Party of Ind. v. Whitcomb,
409 U. S. 1235 (1972) (Rehnquist, J., in chambers)). A
Circuit Justice’s issuance of an injunction “does not simply
suspend judicial alteration of the status quo but grants
judicial intervention that has been withheld by lower
courts,” and therefore “demands a significantly higher
justification” than that required for a stay. Ohio Citizens
for Responsible Energy, Inc. v. NRC, 479 U. S. 1312, 1313
(1986) (SCALIA, J., in chambers).
   Lux does not meet this standard. He may very well be
correct that the Fourth Circuit precedent relied on by the
District Court—Libertarian Party of Va. v. Davis, 766
F. 2d 865 (1985)—has been undermined by our more
recent decisions addressing the validity of petition circula
tion restrictions. See Meyer v. Grant, 486 U. S. 414, 422,
428 (1988) (invalidating a law criminalizing circulator
compensation and describing petition circulation as “core
political speech”); Buckley v. American Constitutional Law
Foundation, Inc., 525 U. S. 182, 186–187 (1999) (holding
unconstitutional a requirement that initiative petition
circulators be registered voters). At the same time, we
were careful in American Constitutional Law Foundation
to differentiate between registration requirements, which
were before the Court, and residency requirements, which
were not. Id., at 197. Lux himself notes that the courts of
appeals appear to be reaching divergent results in this
area, at least with respect to the validity of state residency
                Cite as: 561 U. S. ____ (2010)                  3

                    Opinion in Chambers

requirements. Application 13–14. Accordingly, even if the
reasoning in Meyer and American Constitutional Law
Foundation does support Lux’s claim, it cannot be said
that his right to relief is “indisputably clear.”
  The application for an injunction is denied.

                                                 It is so ordered.